Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to include the previously indicated allowable limitations of dependent claim 2.  These allowable limitations are as follows:


wherein the longitudinal sheath is flexible and is mounted in removable manner in a longitudinally-extruding gap formed by the outer body.


The Sassi and Svhila combination of prior art are the closest prior art teachings in meeting the limitations of claim 1.  Sassi discloses a tarp that is wound and unwound about rollers at the front bumper and rear bumper.  Svhila discloses a vehicle cover that is wound and deployed from a roller located at the rear bumper.  The tarp is attached to a slider traction member, the slider traction member is connected on a forward side and rearward side and moved back and forth along rails.  Sassi discloses the tarp being deployed and retracted through a longitudinal gap formed between the rear bumper 24 and body of the vehicle.  The rear bumper 24 is pivotable.  In Svhila the flexible sheath is mounted at the back of the vehicle in a separate housing case having a longitudinal gap opening for the discharging and receiving of the tarp as it is respectively unwound and wound.    Neither Sassi nor Svhila teach disclose the flexible tarp sheet being deployed and retracted through a longitudinally-extruding gap formed by the vehicle outer body.
In summary, neither Sassi, Svhila nor any of the other prior art of record disclose the shaft drum and flexible tarp being movable through a longitudinally-extruding gap formed by the vehicle outer body.  Claim 1 is accordingly neither anticipated under 35 USC 102 nor rendered obvious under 35 USC 103.


Dependent claim 8 in the previous Office Action was indicated as having allowable limitations.  Claim 8 has now been rewritten in independent form to include all the imitations of independent claim 1 on which it depended.  These allowable limitations are as follows:

wherein a portion of the rear shaft, comprising the winding drum with the tarpaulin wound thereon, is mounted in removable manner in the rear bumper for easy and quick replacement

The Sassi and Svhila combination of prior art are the closest prior art teaching to the meeting the limitations of claim 8.  Neither Sassi nor Svhila teach or disclose a portion of the rear shaft winding drum with the trap would thereon being mounted in a removable manner.  Sassi does not disclose any portion of its shaft drum being removably mounted.  It is noted that Svhila’s shaft 2 is encased in a housing 21 as seen in figure 5.  Further Svhila’s rollers 23 are fixed onto the drum flanges and would prevent the shaft drum from being easily removed with the rolled up tarp before unless the rollers are taken off first. Neither Sassi nor Svhila teach or disclose a rear shaft winding drum with the flexible tarp thereon mounted within the rear bumper in an easy removable manner.
	In summary, neither Sassi, Svhila nor any of the other prior art of record disclose the shaft drum and flexible tarp being mounted in removable manner in the rear bumper for easy and quick replacement.  Claim 8 accordingly is neither anticipated under 35 USC 102 nor rendered obvious under 35 USC 103.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612